Title: To Thomas Jefferson from Thomas Jefferson Randolph, 24 February 1803
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


          
            Dear Grand Papa
            
              before 24 Feb. 1803
          
          We have been expecting the measles but have escaped it as yet. Virginia has learnt to speak very well. Ellen is learning french. Cornelia sends her love to you I would be very much obliged to you if you would bring me a book of geography adieu Dear Grand Papa your affectionate Grand son
          
            Thomas Jefferson R
          
        